DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-10, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (US 2010/0140003 A1) in view of Si et al. (US 2012/0306423 A1).
Regarding claims 1 and 9, Saha discloses a method of controlling an electric vehicle (e.g. [0002]) that comprise an electric motor (e.g. Fig. 1: 10m, 10g) and an inverter (e.g. Fig. 1: 19m, 19g), the method comprising:
receiving a control signal (e.g. [0046]) comprising an instruction (e.g. [0083]) to operate the electric motor, the instruction comprising a specific command current value (e.g. Fig. 2 & [0065-0068]: output of inverter is controlled based on current commands and voltage commands determined in module 35);
determining an expected amplitude of a plurality of output signals for the inverter to provide for operating the electric motor (e.g. Figs. 1-2: phase currents are determined based on torque command TM*m by calculating voltage commands Vd* & Vq*), 
determining, as a function of the specific command current value (e.g. [0067-0075]), a modulation index (e.g. [0076]);
calculating, based on the modulation index and a maximum allowable modulation index determined (e.g. [0077-0078]: delta M is determined based on modulation index M and maximum modulation ratio threshold Kv) based on a current modulation mode of the inverter (according to [0031] of the specification of the instant application, the “current modulation mode of the inverter” is broadly interpreted as the hardware architecture of the inverter, which corresponds to the specification of the inverter.  Saha in [0078] discloses the maximum modulation ratio threshold is determined on the basis of the detected voltage of the condenser 23, which corresponds to the voltage of the inverter), an amount of modification of the plurality of output signals (e.g. Fig. 3: 13; update output voltage command that instructs the inverter to provide the phase currents based on delta M) required to prevent the expected amplitude from reaching a saturation value (e.g. Figs. 2-3: 6-13 & [0076-0079]; calculate modulation index m to determine degree of voltage saturation, then adjusts the modulation output and update the voltage commands to prevent voltage saturation), and 
modifying, based on the calculation, the specific command current value to operate the electric motor to prevent the expected amplitude from reaching the saturation value (e.g. [0005]: limit voltage output based on DC link voltage so as to prevent voltage saturation & [0047-0048, 0063-0064, 0076-0085]).  
Saha fails to disclose, but Si teaches determining a modulation index without using any measurement systems (e.g. [0035, 0036]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Saha with the teachings of Si to use predetermined or stored DC bus value as input for calculating a modulation index so as to improve motor efficiency by eliminating unnecessary calculations and/or components (e.g. Si: [0056]).
Regarding claims 2 and 10, Saha discloses the method is implemented in software  (e.g. [0083]).  
Regarding claims 4 and 12, Saha discloses the specific command current value has a plurality of current components (e.g. Fig. 2 & [0065-0068]: Id, Iq).  
Regarding claims 5 and 13, Saha discloses the plurality of output signals is a plurality of voltage components (e.g. Figs. 2: VU*, VV*, VW*).  
Regarding claims 8 and 16, Saha discloses the method automatically corrects the errors in a calibration table of the electric motor (e.g. [0047-0050]: limit the output reading predetermined value from look-up table).

Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (US 2010/0140003 A1) in view of Si et al. (US 2012/0306423 A1) as applied to claims 1 and 9 above, and further in view of Masaki et al. (US 2002/0043953 A1).
Regarding claims 6 and 14, Saha discloses calculating is based on current angle modification (Saha discloses an invention to prevent voltage saturation by modifying Id, Iq, Vd, Vq of the motor system, it is equivalently the same as modifying the motor angle since the it is well-known to determine motor angle by mathematical formula “arctan(Iq/Id)”).  
Although obvious, Masaki is further cited to teach it is well-known to determine motor angle based on arctan (Iq/Id).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Saha with the teachings of Masaki so as to calculate an output value for a motor to prevent voltage saturation based on current angle modification since Saha teaches the calculation is based on currents modification and Masaki teaches motor angle directly related to the currents.  The modification would have yielded only predictable result to one skilled in the art before effective filing date of the claimed invention.
Regarding claims 7 and 15, Saha discloses a modification in the  current angle results in a reduction of amplitude of the plurality of output signals (e.g. [0008, 0065-0085, 0094]: lower output voltage by field-weakening once the target voltage reaches the maximum voltage of the converter).
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claims 1 and 9, Saha discloses the claimed maximum allowable modulation index as the maximum modulation ratio threshold kv in paragraphs [0077-0078].
According to [0031] of the specification of the instant application, the “current modulation mode of the inverter” is broadly interpreted as the hardware architecture of the inverter, which corresponds and/or relate to the specification of the inverter.  Since applicant fails to clearly define the scope of the limitation “a current modulation mode of the inverter” in the claim or in the specification of the instant application, the meaning of the limitation is broadly interpreted as specification of the inverter and/or parameters that operate the inverter in Saha.
Saha in paragraph [0078] discloses the maximum modulation ratio threshold is determined on the basis of the detected voltage of the condenser 23, which corresponds to the voltage of the inverter; thus, kv is determine on the basis of parameter related to and/or for operating the inverter.
In addition, it would have been obvious to one skilled in the art to establish a maximum threshold for a motor system based on the specification of its associated inverter since the inverter is for outputting power to a motor of the motor system.  Outputting power that is out of the capability of the inverter would result in failure control of the motor system.  
Claims 2, 4-8, 10, 12-16 depend directly or indirectly on claims 1 and 9 are unpatentable at least in view of the foregoing reason(s) and rejection(s) set forth above.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAWING CHAN/Primary Examiner, Art Unit 2846